Title: To Thomas Jefferson from Benjamin Henry Latrobe, 9 October 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Octr. 9h. 1807
                        
                        I forgot to mention this morning,—that since my measurement & certificate of Mr Barry’s account he has
                            threatened that unless I immediately complete his measurement he shall charge two Dollars a day for waiting here, & he
                            has stated that you had ordered that no money should be paid out of the funds appropriated to the President’s house untill
                            his demands were satisfied.—I feel an objection to be biassed in the arrangement of my business by threats of any kind,—but especially when your name is connected with the threat in the way it has been,—I hope may appeal to you, whether I
                            ought to take any measures at all in the case.—
                        I have charged the Floorcloth to the accts. of furniture of the Prts. house, & certified it to Mr.
                            Claxton, & I think the Blinds should go to the same, if you feel no objection
                  with high respect
                        
                            B Henry Latrobe.
                        
                    